Citation Nr: 1532245	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  14-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a lumbar strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION
	
The veteran served on active duty from July 1985 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's evaluation for his service connected lumbar strain at a 10 percent evaluation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to this claim, the Board finds that further development is warranted.  Specifically, the Board notes that the Veteran indicated in his substantive appeal, dated December 2013, that his current 10 percent evaluation for his lumbar strain failed to consider his recent private May 2013 MRI, in evaluation of the current level of severity of this disability.  In addition, the Veteran specifically indicated that he felt his disability included nerve pain.  A July 2013 letter from a private physician indicated that, based on a review of the Veteran's MRI and prior records, that the Veteran's back and leg pain was increasing, and he was referred for epidural steroid injections.  Records from the VA show ongoing treatment for continued complaints of increased back pain.

The Veteran's last VA examination addressing the severity of the Veteran's lower back disability was conducted in June 2010, at which time the Veteran was found to have a chronic lumbar strain with no evidence of radiculopathy.  However, as the evidence of record appears to show an increase in the severity of the Veteran's symptomatology since that last examination, and as the Veteran himself has indicated that he feels his symptomatology has increased since that time, the Board finds that the Veteran should be afforded a further VA examination to address the current level of severity of his service connected lumbosacral strain.  

In addition, on remand, the RO should ensure that all relevant records have been associated with the Veteran's claims file, to include any additional records from the private health care provider who provided the July 2013 letter evaluating the Veteran's May 2013 MRI, and any further relevant VA treatment records pertaining to the Veteran, subsequent to June 2015.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any back disability, to include any treatment records from Dr. Gregory Smith of Palmetto Health Neurosurgery Associates, and any relevant VA treatment records from June 2015 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided a VA examination addressing his lumbar spine disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm the Veteran's diagnosis of lumbar strain, and determine whether the Veteran has any neurological deficits related to that service connected disability.  

All relevant testing should be undertaken, including range of motion testing, and whether repetition of movement causes further pain or further decreased range of motion.  

The examiner should also offer an opinion as to what impact, if any, this service connected disability has on the Veteran's employability.  Sustainable reasons and bases are to be provided for any opinion rendered.

3. Thereafter, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




